     Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


LISA IRELAND,

                                    Plaintiff,                            COMPLAINT
       V
                                                                          Civil Action No.
ROCHESTER INSTITUTE OF TECHNOLOGY
and KIM SLUSSER,

                                    Defendants.



       Plaintiff, Lisa lreland, by her attorneys, Underberg & Kessler LLP, Paul F. Keneally,

Esq. and Jessie Gregorio, Esq., of counsel, alleges in her Complaint as follows:

                                      JURY DEMAND

              Plaintiff, Lisa lreland, demands a trial by jury of all issues in this action.

                                      NATURE OF THE ACTION

       2.     Plaintiff, Lisa lreland, seeks to recover damages against Defendants,

Rochester lnstitute of Technology ("RlT") and Kim Slusser, for unlawful discrimination,

sexual harassment, hostile work environment and retaliation based upon Plaintiff's sex

and gender in violation of Title Vll of the Civil Rights Act of 1964, as amended, 42 U.S.C.

$2000e et seq. (hereinafter "Title Vll") of the New York State Human Rights Law $290 et

seq. of the Executive Law of the State of New York (hereinafter "Human Rights Law").

                                    JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction over Plaintiff's claims in this action

pursuant to the United States Constitution, 42 U.S.C. $ 2000e-5(0(3xTitle Vll), 28 U.S.C.

S 1331 , and 28 U.S.C. S 1343. This Court also has supplemental jurisdiction pursuant to

28 U.S.C. S 1367 to adjudicate to Plaintiff's claims under state statutory law.
       Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 2 of 14




        4.     Venue is proper in this district pursuant lo 28 U.S.C. S 1391(b) because the

claim arose in the judicial district and Plaintiff resides in this judicial district.

        5.     This Court has the power to issue declaratory relief pursuant to 28 U.S.C.

SS 2201   and2202.

                                             THE PARTIES

        6.     Plaintiff is an individual who resides at 7 Talamora Trail, Brockport, New

York 14420.

        7.     At all times relevant to the Complaint, Plaintiff was Defendant          RIT's

"employee" as defined by Title Vll and/or the Human Rights Law.

        8.     Upon information and belief, Defendant RIT is a private coeducational

university located in Henrietta, New York.

        L      Upon information and belief, Defendant Kim Slusser was and is the

Associate Vice President for Alumni, Parent and Annual Giving Programs at Defendant

RIT.

                                                     FACTS

        10.    Plaintiff was employed by Defendants from approximately July 21, 2014

until September 29, 2017    .




        11.    Plaintiff began her employment with Defendants on July 21, 2014 in RIT's

Office of Development and Alumni Relations (hereinafter "Development") as the Director

of Donor Stewardship and earned an annual salary of $78,500 per year. She reported to

Defendant Slusser.

        12.    As of July 1 ,2016, Plaintiff earned a salary of $83,037 per year.

        13.    As the Director of Donor Stewardship, Plaintiff's duties were substantial.

Plaintiff was responsible for designing, implementing and coordinating an institution-wide



                                                 2
     Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 3 of 14




comprehensive donor relations and stewardship system that promoted engagement and

recognition of donors.

       14.    Throughout the course        of her employment, Plaintiff was repeatedly
discriminated by Defendant Kim Slusser and subjected to harassment based on her sex

and gender.

       '15.    During Plaintiff's employment, Ms. Slusser made sexual comments to

Plaintiff, mostly surrounding Plaintiff's breasts and the desire to have sexual relations with

Plaintiff's husband.

       16.     On more than one occasion during RIT sponsored events, Ms. Slusser

commented on Plaintiffs breasts and her attire while talking to Plaintiff's husband and on

one occasion stated, "look at the rack on her!".

       17.     On several occasions Ms. Slusser made sexually suggestive comments to

Plaintiff about Plaintiff's husband, Kenneth, including that if she "had that man in her life,"

[referring to Plaintiff's husband], "she would want him in a pair of silk boxers waiting with

a glass of wine for her every night when she got home".

       18.     On or about October 16,2015 during an RIT sponsored event at which

Plaintiff was working, Ms. Slusser grabbed Plaintiff's husband's buttocks and stated, "now

there's an assl".

       19.    On at least one occasion during an RIT sponsored event, Ms. Slusser

introduced Plaintiff to staff and donors while making sexually suggestive comments about

Plaintiff and her husband, including "look what we also get along with her" [referring to

Plaintiff's husbandl.

       20.    On at least one occasion during an RIT sponsored event, Ms. Slusser made

sexually suggestive comments about other RIT employees, including the need to find

someone for an employee who "really just needed to get laid".
                                              3
     Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 4 of 14




       21.    On many occasions during Plaintiff's employment, Ms. Slusser made
sexually denigrating comments to RIT employees, including "Do you know what I want

from Lisa flreland]? lwant her boobs and her husband in bed!".

       22.    On or about July 10, 2016, Plaintiff complained of Ms.              Slusser's

discriminating treatment to her supervisor, Heather Engel.

       23.    Upon information and belief, Ms. Engel reported Plaintiff's complaints to RIT

Human Resources, Judy Rowling, and RIT Legal Counsel, Bobby Colon.

       24.    Upon information and belief, Defendant RIT investigated and a decision was

made without interviewing Plaintiff's husband who was a witness to some of the

discrimination Plaintiff suffered by Ms. Slusser.

       25.    Defendant RIT's failure to fully investigate and take appropriate action

caused the discrimination to continue.

       26.    Throughout the course         of Plaintiff's employment, she was   repeatedly

sexually harassed and subjected to mistreatment based on her sex and gender.

       27.    On or about September 2016, RIT Human Resources, Ms. Rowling, told

Plaintiff to 'Just get back to normal" and asked, "is    it really that bad?" regarding   the

discrimination Plaintiff suffered by Ms, Slusser.

       28.    Plaintiff was shocked, humiliated and embarrassed that her complaint was

not taken seriously.

       29.    On or about October 13,2016, Plaintiff submitted a formal grievance to RIT

Associate Vice President for Diversity and lnclusion, Dr. Keith Jenkins.

       30.    The sex and gender discrimination Plaintiff experienced made for a severely

difficult and stressful work environment.

       31.    Despite the sexual harassment and gender discrimination Plaintiff suffered

while working at RlT, she remained a diligent and hardworking professional.
                                               4
      Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 5 of 14




        32.     Plaintiff filed a Complaint with the New York State Division of Human Rights

('NYSDHR") on       or about October 14, 2016, a probable cause determination              was

subsequently issued, (a copy of which is attached as Exhibit "A"), and a pre-hearing was

held on July 26, 2017.

        33.     On or about July 26, 2017 , Plaintiff was advised her position at RIT was part

of divisional reorganization, which directly affected the Plaintiff.

        34.     As a result of the divisional reorganization, Plaintiff no longer had any
employees directly report      to her; Plaintiff no longer reported to an Associate Vice
President, but to an Executive Director; Plaintiff's office was moved and she no longer

remained in her department. Plaintiff was effectively demoted.

        35.     The timing of Plaintiff's New York State Division of Human Rights Complaint

and the subsequent reorganization of her position at RIT were causally related.

        36.     Plaintiff filed a Complaint with the New York State Division of Human Rights

("NYSDHR") on       or about December 7, 2017, a probable cause determination              was

subsequently issued (a copy of which is attached as Exhibit "8").

       37.      Plaintiff received two (2) Dismissal and Notice of Right to Sue documents

from the Equal Employment Opportunity Center ("EEOC") date March 1,2019, copies are

attached hereto as Exhibit "C".

         AS AND FOR PLAINTIFF'S FIRST CLAIM FOR RELIEF UNDER TITLE VII
        FOR UNLAWFUL DISGRIMINATION, SEXUAL AND GENDER HARASSMENT
                      AND HOSTILE WORK ENVIRONMENT

       38.      Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       39.      By and through the course of conduct as alleged above, Defendants willfully

violated Title Vll, 42 U.S.C. $2000e et seq., by discriminating against Plaintiff, subjecting

Plaintiff   to a hostile work environment, denying her equal terms and conditions of


                                               5
     Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 6 of 14




employment, harassing Plaintiff and attempting to alter the terms and conditions of her

employment because of her gender and sex.

        40.   As a consequence, Plaintiff has been caused to suffer injuries and damages

in amounts to be determined at trial.

           AS AND FOR PLAINTIFF'S SECOND CLAIM FOR RELIEF UNDER THE
               NEW YORK STATE HUMAN RIGHTS LAW FOR UNLAWFUL
                DISCRIMINATION, SEXUAL AND GENDER HARASSMENT
                        AND HOSTILE WORK ENVIRONMENT

       41.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       42.    By and through the course of conduct as alleged above, Defendants willfully

violated The Human Rights Law by discriminating against Plaintiff, subjecting Plaintiff to

a hostile work environment, denying her equal terms and conditions of employment,
harassing Plaintiff and attempting to alter the terms and conditions of her employment

because of her gender and sex.

       43.    As a consequence, Plaintiff has been caused to suffer injuries and damages

in amounts to be determined at trial.

                      AS AND FOR PLAINTIFF'S THIRD CLAIM FOR RELIEF
                        UNDER TITLE VII FOR UNLAWFUL RETALIATION

       44.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       45.    By and through the course of conduct as alleged above, Defendants willfully

violated the Title Vll,42 U.S.C. by retaliating against Plaintiff.

       46.    As a consequence, Plaintiff has been caused to suffer injuries and damages

in amounts to be determined at trial.

        AS AND FOR PLAINTIFF'S FOURTH CLAIM FOR RELIEF UNDER THE NEW
          YORK STATE HUMAN RIGHTS LAW FOR UNLAWFUL RETALIATION

       47.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein




                                               6
     Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 7 of 14




        48.       By and through the course of conduct as alleged above, Defendants willfully

violated The Human Rights Law by retaliating against Plaintiff.

        49.       As a consequence, Plaintiff has been caused to suffer injuries and damages

in amounts to be determined at trial.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that this Court:

        (a) Accepts jurisdiction over this matter,

        (b) Accepts, impanels and charges a jury with respect to the claims for relief; and

        (c) Awards the following damages against Defendants:

                     Compensatory and punitive damages including, but not limited to,
                     damages for pain and suffering, anxiety, humiliation, and emotional
                     distress in order to compensate her for the injuries she has suffered and
                     to signal to other employers that discrimination in employment is
                     repulsive to legislative enactments, in amounts to be determined at trial;

             il      Attorneys' fees, costs, and expenses as provided for by the applicable
                     statutes; and

             iii.    Any other relief which this Court deems just and proper



Dated             May% ,2019                         UNDERBERG & KESSLER LLP
                  Rochester, New York


                                                                         ly,
                                                           Gregorio, Esq
                                                              for Plaintiff
                                                     300 Bausch & Lomb Place
                                                     Rochester, New York 14604
                                                     Telephone: (585) 258-2800
                                                     pkeneally@underberg kessler. com
                                                     jg regorio@   u   nderbergkessler. com




                                                7
Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 8 of 14




           EXHIBIT
                            A
  Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 9 of 14




                                                 Division of
                                                Human Rights

NEW YORK S'I'A'|I:
DIVISION OF IIUMAN RICHTS


NEW YORI( STATE DIVISION OF
l-IUMAN RI$HTS on the Conrplaint o{'
                                                                     DI]TERMINATION AF'I'ER
I.ISA IRELAND,
                                                                     INVEST'IGATION
                                                    Complainant
                                                                     Case No.
                                                                     I   0t 843s8
ROCI-IESTER INSTITU'TE OF TECLINOLOCY, I(IM
SLUSSER,
                                                    Respondents.

F-ederal Charge   No. I (rGB700 I 97

          On l0/l 4120)6. Lisa h'elarrd filed a verifierj complaint with the New Yorh state L)ivision
of l-luman Rights ("1)ivision"), charging the above-named Respondents with an urrlawfirl
disct'inrinatory practice relating to ernploynient because of scx in violation of N.Y. Exec. Law.
art, I*5 ("I-lr:man Rights l.aw").

         Af'tel investigation, the Division bas deterntirred that it has.jurisdiction in tlris mattel ancl
that PJ{0_FAF-frp [AUS-}: exists to believe that the Respondents ltave engaged in or ale elgaging
in tlre unlawful discriminatory practice cornplained of,

        Pursuant to the Human l{ights Law, this matter is tecotnmended          fol public hearing, The
palties will he advjsed of further proceedings.

Datecl:           APR   [5   ?il17
             Jlochester, New Yot{t

                                             STA'}'h) DIVIS]ON OF H{JIVJAN }1IGI,I1-S




                                     Ilv     /r*kto 6
                                                  13. Day
                                           $riia
                                           " Regional Director'
Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 10 of 14




           EXHIBIT
   Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 11 of 14




                                                                             Rrcf iye,o       [,tAy   _ I t0i$



                                                  Divislon of
                                                 Human Rights

NEW YORK STATE
DIVISION OF HUMAN RIGHTS


NEW YORK STATE DIVISION OF
ffUfufeN RIGHTS on the Complaint of                                   DETERMINATION AFTER
                                                                      INVESTIGATION
LISA IRELAND,
                                                     Complainant,
                                                                      Case No.
                                                                      1A191771

ROCHESTER INSTITUTE OF TECHNOLOGY'
                                                       ResPondent.


Federal Charge No. 16G8801039

                       ?, l.i*a lrelanc{ filcd n verif-recl complaint
                                                                       withthe New York $tate Division
           O*   lvl\lxll
                                                tl:e above*namecl Rcspondent with an unlawful
of lrtuman Righrs f'nlul'i*o"1' charging                           npp'se eriscrim,inationlretaliation irr
                                                         tlecause
discrimirr*L*r.y practice ,"i*ii,ig r,n "i",pioy',.ent           'f
                                                                Law")'
;;l;ii".   of r.].t. Exee' Laru, *r' ts ("Llumarr llights
                                                              that it has julisdiction in this mattsr 8$d'
        A.fter investigation, the Division lras cleterrnined                                            in
                                               rhrrr the ltesponclent iras engaged in or is engaging
 that rnOBABt,g ciusii --i; to uelicve
 ;i;;-rffiiy                   practice cornplained of'

           PursuanttotlreHumanRightsLaw,thismatterisrecommendedforpublichearing.The
 parties      be advised of further proceedings'
           will
                    IVIAV   0   I   2018
 Dated
                  Rochester, New York

                                                 STA'TE DIVISION OF HUMAN RIGFITS




                                           By:
                                                  ulia B. DaY
                                                 Regional Director
Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 12 of 14




           EXHIBIT
                    Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 13 of 14
EEOC Form 16't (11116)                    U.S. EounL EMpLoyMerur OppoRTUNlry Couutsslor.r

                                                  DlslusseL AND Norrce oF RtcHTS
To:    Lisa lreland                                                                     From:    New York District Office
       7 Talamora Trail                                                                          33 Whitehall Street
       Brockport, NY 14420                                                                       Sth Floor
                                                                                                 New York, NY 10004


                             On behalf of person(s) aggrieved whose identity is
                                                  CFR     601
EEOC Charge No.                                  EEOC Representative                                                    Telephone No.

                                                 Holly M. Shabazz,
16G-2017-00197                                   State & Local Program Manager                                          (212) 336-3643
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                  The Respondent employs less than the required number of employees or is not othenruise covered by the statutes.

                  Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
                  The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                  the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                  The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       x          Olher (briefly state)            Charging party wishes to pursue matter in Federal District Court.


                                                          . NOTIGE OF SUIT RIGHTS                   -
                                                    (See fhe additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 vears)
before you file suit may not be collectible.

                                                                      On behalf of the Commission


 Enclosures(s)
                                               h-'^,'o6^-
                                              .7      Keviffierry,
                                                                                                                       March 01 2019
                                                                                                                              (Date Mailed)
                                                                     District Director
 cc:


            ROCHESTER INSTITUTE OF TECHNOLOGY                                          Jessi Gregorio, Esq.
            General Counsel, Finance & Administration                                  Underberg & Kessler, LLP
            Division, 154 Lomb Memorial Drive                                          300 Bausch & Lomb Place
            Rochester, NY 14623                                                        Rochester, NY 14604


            Fernando Santiago, Esq.
                   Case 6:19-cv-06392-FPG-MWP Document 1 Filed 05/28/19 Page 14 of 14
EEOC Form 161 (11/16)                    U.S. Eounl Eprpr-oylvrerur OppoRTU Nrry Conltulsslott

                                                 Drsrvrssel AND Nolce oF RtcHTS
To:    Lisa lreland                                                                    From     New York District Office
       7 Talamora Trail                                                                         33 Whitehall Street
       Brockport, NY 14420                                                                      5th Floor
                                                                                                New York, NY 10004


                            On behalf of person(s) aggrieved whose identity is
                                             (29 CFR 61601 .7hD
EEOC Charge No                                  EEOC.Representative                                                   Telephone No.

                                                Holly M. Shabazz,
16G-2018-01039                                  State & Local Program Manager                                         (212) 336-3643

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otheruuise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       x          Other (briefty   state)         Charging party wishes to pursue matter in Federal District Gourt.


                                                         . NOTICE OF SUIT RIGHTS.
                                                   (See fhe additional information attached to this form.)

Title Vll, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 vears)
before you file suit may not be collectible.
                                                                     On behalf of the Commission

                                                                                                                     March   0'1   2019
 Enclosures(s)                                                                      ffY,                                     (Date Mailed)
                                                                     Kevin
                                                                                 irector
 cc:

            Attn: Director of Human Resources                                         Jessie Gregorio, Esq.
            ROCHESTER INSTITUTE OF TECHNOLOGY                                         Underberg & Kessler, LLP
            General Counsel, Finance & Administration                                 300 Bausch & Lomb Place
            Division, 154 Lomb Memorial Place                                         Rochester, NY 14604
            Rochester, NY 14623
                                                                                      Katherine McGlung, Esq
